DETAILED ACTION

		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the claim recites “a second fluid circuit” which renders the claim indefinite as claim 5 depends from claim 1 which does not recite a first fluid circuit, thereby making is unclear as the claimed second fluid circuit lack antecedent basis in the claim. For the purposes of examination, the Examiner will interpret the claim to refer to a fluid circuit.

Regarding claim 5, the claim recites “a solenoid valve which in the cooling mode or the heating mode directs working medium between the second fluid circuit and a second end of the first coil assembly and a second end of the first coil assembly” which renders the claim indefinite as it is unclear how the first coil assembly has two second ends. Clarification is requested. 
	Claims 6-7 are rejected based on their dependency to claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hancock (US 2004/0211553).

Regarding claim 1, Hancock teaches an indoor unit for use with a heating, ventilation, and air conditioning system (28, Fig. 1, see paragraph [0023]), comprising: 
an enclosure (see the housing of 28 in Fig. 1); 
a first coil assembly (40, Fig. 1); and 
a second coil assembly (42, Fig. 1), 
wherein in a cooling mode or a heating mode the first coil and second coil are in parallel fluid communication (see paragraphs [0031]-[0032]), and in a dehumidifying mode the first coil and second coil are in serial fluid communication (see paragraph [0031]-[0032]).  

Regarding claim 2, Hancock teaches the indoor unit in accordance with claim 1, wherein the first and/or second coil assembly comprises: a heat exchanging coil having first and second ends (see Fig. 1 which shows 40 and 42 having a first and second end respectfully); 
a thermal expansion valve coupled in series with a first end of the heat exchanging coil (36, Fig. 1, see paragraph [0024]); and; 
a reverse bypass valve coupled in parallel with the thermal expansion valve (38, Fig. 1, see paragraph [0025]).  

Regarding claim 3, Hancock teaches the indoor unit in accordance with claim 1, further comprising: 
a first fluid circuit (30, Fig. 1) and a bypass fluid circuit (defined as the circuit between 38 and 32 in Fig. 1); and 
a three-way valve which in the cooling mode or the heating mode directs working medium between the first fluid circuit and a first end of the first coil assembly and a first end of the second coil assembly (see 38, Fig. 1, see paragraph [0025), and 
which in the dehumidifying mode directs working medium between the first fluid circuit and a second end of the first coil assembly (see paragraph [0028], Figs. 2-3).  

Regarding claim 8, Hancock teaches the indoor unit in accordance with claim 1, wherein the first coil assembly and the second coil comprise first and second portions, respectively, of a single coil assembly (see 40, 42 Fig. 1 which shows both coils attached together thereby making them a single assembly).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock, as applied to claim 1, in view of Rayburn (US 2004/0089002).

Regarding claim 5, Hancock teaches the indoor unit in accordance with claim 1, but does not specifically teach a controller adapted to receive a control signal indicating an indoor unit state selected from the group consisting of cooling mode, heating mode, and dehumidifying mode. 
Rayburn teaches an HVAC unit with two refrigerant circuits and a hot-gas bypass in order to provide dehumidification (Rayburn, Abstract), which features a controller which controls the HVAC unit (Rayburn, paragraph [0028]) which receives signals to switch between different operation modes such as cooling, heating and dehumidifying (Rayburn, Fig. 2, paragraphs [0028]-[0032]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Hancock with a controller which receives control signals to select between cooling, heating, and dehumidifying modes, as taught by Rayburn, in order to accurately assess which mode is needed thereby enhancing the reliability of the unit. 

Regarding claim 6, Hancock as modified teaches the indoor unit in accordance with claim 5, wherein when the controller receives a control signal indicating an indoor unit state of cooling mode or heating mode, the controller causes the first coil assembly and the second coil assembly to be configured in parallel fluid communication (met through the combination as Hancock teaches the coil assemblies being configured in parallel during cooling). 

Regarding claim 7, Hancock teaches the indoor unit in accordance with claim 5, wherein when the controller receives a control signal indicating an indoor unit state of dehumidifying mode, the controller causes the first coil assembly and the second coil assembly to be configured in a serial fluid communication (met through the combination as Hancock teaches the coil assemblies being configured in series during dehumidifying).  



Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Hancock (US 2004/0211553) in view of FOR1 (KR20120121583A). 
The prior art of record when considered as a whole, either alone or in combination, does not teach or render obvious:
The indoor unit in accordance with claim 1, further comprising: a second fluid circuit; and a solenoid valve which in the cooling mode or the heating mode directs working medium between the second fluid circuit and a second end of the first coil assembly and a second end of the first coil assembly, and which in the dehumidifying mode directs working medium between the second fluid circuit and a second end of the second coil assembly and prevents working fluid from flowing between the second fluid circuit and the second end of the first coil assembly.
Hancock teaches an analogous indoor unit as claimed in claim 1, but lacks the specifics of:
a solenoid valve which in the cooling mode or the heating mode directs working medium between the second fluid circuit and a second end of the first coil assembly and a second end of the first coil assembly, and which in the dehumidifying mode directs working medium between the second fluid circuit and a second end of the second coil assembly and prevents working fluid from flowing between the second fluid circuit and the second end of the first coil assembly.
Hancock utilizes a multi-directional valve to change modes and direct fluid flow which firstly creates an element that the claim lacks. Further, Hancock also does not teach the way in which fluid flows through the specific coils during different modes, as directed by the solenoid valve. While FOR1 teaches a dehumidifier with a first and second coil and a solenoid valve which dictates flow in different modes, FOR1 lacks the teaching as claimed of:
in the cooling mode or the heating mode directs working medium between the second fluid circuit and a second end of the first coil assembly and a second end of the first coil assembly, and which in the dehumidifying mode directs working medium between the second fluid circuit and a second end of the second coil assembly and prevents working fluid from flowing between the second fluid circuit and the second end of the first coil assembly.
Further, the Examiner notes that even if FOR1 taught the directional requirements of fluid entering defined first or second ends of each coil during different modes, the combination with Hancock to teach the claim would involve impermissible hindsight as the combination would fundamentally alter how fluid flows in Hancock in a way that would not be obvious to one of ordinary skill in the art to achieve, absent simply attempting to teach the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/            Examiner, Art Unit 3763